                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Soloman Jackson,                                        Civil Action No. 3:19-cv-2979-CMC

                            Plaintiff,
                vs.                                                     ORDER

 Nathaniel Maxwell, Everick Patterson,
 Michell Howard,

                            Defendants.

       This matter is before the court on Plaintiff’s Amended Complaint pursuant to 42 U.S.C. §

1983. ECF No. 12. Plaintiff filed his initial Complaint October 21, 2019. ECF No. 1. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), D.S.C., the matter was

referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings.           On

November 13, 2019, the Magistrate Judge entered two orders, citing deficiencies in Plaintiff’s

Complaint and allowing an opportunity for amendment and directing Plaintiff to provide proper

service documents. ECF Nos. 9, 10. Plaintiff filed an Amended Complaint on December 2, 2019.

ECF No. 12. On December 30, 2019, the Magistrate Judge issued a Report and Recommendation

(“Report”) recommending this matter be summarily dismissed without issuance and service of

process. ECF No. 16. The Magistrate Judge advised Plaintiff of the procedures and requirements

for filing objections to the Report and the serious consequences if he failed to do so. Plaintiff did

not file objections and the time for doing so has expired.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo
determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After considering the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court agrees with the Report’s recommendation the case be dismissed.

Plaintiff has been given an opportunity to amend his Complaint after the Magistrate Judge

identified the deficiencies therein, but was unable to state a viable claim for relief under §1983, as

he has not identified a statutory or constitutional right he feels was violated. Accordingly, the

court adopts the Report by reference in this Order. This matter is hereby dismissed without

prejudice and without issuance and service of process.

        IT IS SO ORDERED.

                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
January 27, 2020




                                                    2
